Case: 21-30028      Document: 00516334120          Page: 1     Date Filed: 05/26/2022




             United States Court of Appeals
                  for the Fifth Circuit                                  United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 26, 2022
                                    No. 21-30028
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   ERR, LLC; Evergreen Resource Recovery, LLC; Hugh
   Nungesser, Jr.,

                                                          Defendants—Appellants.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-cv-2340


   Before Davis, Willett, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          The question presented is whether the Seventh Amendment
   guarantees the right to a jury trial of the Government’s claims under the Oil
   Pollution Act of 1990. The district court said it was a close call but ultimately
   answered no. We say yes. We therefore reverse in part, vacate in part, and
   remand.
Case: 21-30028        Document: 00516334120              Page: 2      Date Filed: 05/26/2022




                                         No. 21-30028


                                               I.
                                               A.
           First, some background on the legislative scheme. In 1990, Congress
   enacted the Oil Pollution Act (“OPA”), which amended the Clean Water
   Act (“CWA”). See 33 U.S.C. § 2701 et seq. The OPA was Congress’s
   “response to the Exxon Valdez oil spill in Prince William Sound, Alaska, and
   was intended to streamline federal law so as to provide quick and efficient
   cleanup of oil spills, compensate victims of such spills, and internalize the
   costs of spills within the petroleum industry.” Rice v. Harken Expl. Co., 250
   F.3d 264, 266 (5th Cir. 2001). The OPA generally imposes strict liability on
   parties responsible for oil spills, subject to certain complete defenses. See 33
   U.S.C. §§ 2702, 2703; see also Rice, 250 F.3d at 266; In re Needham, 354 F.3d
   340, 344 (5th Cir. 2003); United States v. Am. Com. Lines, LLC, 875 F.3d 170,
   174 (5th Cir. 2017).
           Congress also created a way for those who clean up an oil spill to get
   paid quickly. In general, cleaners must first present their claims to the party
   putatively responsible for the spill. See 33 U.S.C. § 2713(a), (b). But if the
   party denies liability or has not paid the claim within 90 days, the claimant
   may elect to sue that party or seek repayment from the National Pollution
   Funds Center (“NPFC”), which administers the Oil Spill Liability Trust
   Fund (“Fund”). See generally id. §§ 2712, 2713; Exec. Order No. 12,777, § 7,
   56 Fed. Reg. 54,757, 54,766–68 (Oct. 18, 1991).1 If the claimant elects



           1
             The Fund’s resources generally come from environmental taxes on crude oil and
   certain petroleum products, payments received from specified environmental fines and
   penalties, and removal costs paid to the Fund. See 26 U.S.C. § 9509; see also United States
   v. Hyundai Merch. Marine Co., 172 F.3d 1187, 1192 (9th Cir. 1999) (“Funds recovered for
   removal costs are paid to the Oil Spill Liability Trust Fund, which is available to the
   President for the payment of removal costs.” (citing 33 U.S.C. §§ 2706(f ) , 2712(a)(1))).




                                               2
Case: 21-30028        Document: 00516334120             Page: 3      Date Filed: 05/26/2022




                                         No. 21-30028


   repayment from the NPFC, then it will get all removal expenses that are
   necessary, reasonable, and consistent with the relevant statutory criteria for
   such payments. See 33 U.S.C. § 2713(c); see also 33 C.F.R. §§ 136.105,
   136.203, 136.205. And if the Fund pays the removal expenses, then the
   Government receives by subrogation “all rights, claims and causes of action
   that the claimant has.” 33 U.S.C. § 2715(a); see also id. § 2712(f). The NPFC
   may then seek recoupment from the responsible party, including by filing a
   lawsuit. See id. § 2715(c). The recoupment includes “interest . . . ,
   administrative and adjudicative costs, and attorney’s fees.” Ibid.
                                              B.
            Now, the facts and procedural history. ERR owns and operates a
   wastewater treatment facility on the west bank of the Mississippi River in
   Louisiana.2 Throughout May 12, 2015, ERR’s facility received a transfer of
   oily water from a slop-oil barge. While still at the facility, at about 11:45 p.m.,
   the barge tankerman noticed a discoloration in the water near the barge. Just
   after midnight, the barge left ERR’s facility and traveled upstream via a
   tugboat. The National Response Center that same morning received two
   reports of oil in the Mississippi River—downstream from ERR’s facility.
            The Coast Guard and the State of Louisiana sent people to investigate.
   Their investigation included taking samples of the oil from the river, the
   barge, and ERR’s facility. And they concluded ERR was responsible for the
   spill.




            2
              There are two other defendants in this action, both of which are connected to
   ERR, LLC. Hugh Nungesser, Jr. is one of ERR’s members. Nungesser was also a member
   of Evergreen Resource Recovery, LLC, which at some point operated the same treatment
   facility as ERR. Unless otherwise expressly noted, we refer to the defendants collectively
   as “ERR.”




                                               3
Case: 21-30028      Document: 00516334120           Page: 4   Date Filed: 05/26/2022




                                     No. 21-30028


           Meanwhile, from May 13, 2015, to June 26, 2015, Oil Mop, LLC—one
   of ERR’s designated spill contractors—performed oil removal and soil
   remediation. On July 22, 2015, Oil Mop submitted its bill of $793,228.74 to
   ERR. ERR refused to pay. After 90 days passed, Oil Mop submitted a claim
   of $651,767.26 to the NPFC for reimbursement of removal costs. The NPFC
   reimbursed Oil Mop $631,228.74.
           On October 20, 2017, the NPFC billed ERR for what it paid Oil Mop.
   ERR again refused to pay. The Government then sued ERR for what it paid
   Oil Mop, its administrative-adjudication costs, attorney’s fees, and interest.
           ERR demanded a jury trial. The Government moved to strike the
   demand. And the district court agreed with the Government. In general, the
   Seventh Amendment guarantees a jury “[i]n Suits at common law.” U.S.
   Const. amend. VII. The district court held, however, that the
   Government’s OPA claims sound not in law but in equity, because the
   Government sought the equitable remedy of restitution.
           In October 2020, the district court held a four-day bench trial. Two
   months later, the court ruled for the Government and awarded removal costs,
   administrative-adjudication costs, and attorney’s fees. ERR timely appealed,
   challenging the court’s denial of the jury-trial demand, its application of the
   OPA, and its monetary-compensation determination. We have jurisdiction
   under 28 U.S.C. § 1291. We address only ERR’s Seventh Amendment
   challenge. Our review is de novo. U.S. Bank Nat’l Ass’n v. Verizon Commc’ns,
   Inc., 761 F.3d 409, 416 (5th Cir. 2014).
                                         II.
           We begin with (A) some history on the civil jury right. We then discuss
   (B) Supreme Court precedent interpreting the Seventh Amendment. Finally,
   we hold (C) the Seventh Amendment guarantees ERR’s right to a jury trial
   here.




                                          4
Case: 21-30028         Document: 00516334120                Page: 5       Date Filed: 05/26/2022




                                           No. 21-30028


                                                 A.
           First, history. The Constitution, as ratified in 1788, did not contain a
   right to a jury trial in civil cases. See U.S. Const. art. III, § 2, cl. 3
   (guaranteeing jury in criminal cases). The omission generated fierce criticism
   from the Anti-Federalists. As one protested, “jury trials[,] which have so
   long been considered the surest barrier against arbitrary power, and the
   palladium of liberty[,] with the loss of which the loss of our freedom may be
   dated, are taken away by the proposed form of government.” Luther
   Martin’s Information to the General Assembly of the State of Maryland, in 2
   The Complete Anti-Federalist 27, 70 (Herbert J. Storing ed.,
   1981). As another explained: “Judges, unincumbered by juries, have been
   ever found much better friends to government than to the people. Such
   judges will always be more desirable than juries to [would-be tyrants], upon
   the same principle that a large standing army . . . is ever desirable to those
   who wish to enslave the people.” Old Whig No. 8, in 3 The Complete
   Anti-Federalist, supra, at 49. And another emphasized that the civil
   jury was essential to preserving “democratical balance in the Judiciary
   power.” Hampden No. 2, in 4 The Complete Anti-Federalist,
   supra, at 200. Many other Anti-Federalists expressed similar concerns.3



           3
               See, e.g., Federal Farmer No. 4, in 2 The Complete Anti-Federalist,
   supra, at 250 (describing jurors as “centinels and guardians” of the people and stating that
   he is “very sorry that even a few of our countrymen should consider jurors and
   representatives in a different point of view, as ignorant troublesome bodies, which ought
   not to have any share in the concerns of government”); Federal Farmer No. 15, in 2 The
   Complete Anti-Federalist, supra, at 320 (“The jury trial, especially politically
   considered, is by far the most important feature in the judicial department in a free country
   . . . . [B]y holding the jury’s right to return a general verdict in all cases sacred, we secure
   to the people at large, their just and rightful controul in the judicial department. . . . [T]he
   jury trial brings with it an open and public discussion of all causes, and excludes secret and
   arbitrary proceedings.”); Essay of A Democratic Federalist, in 3 The Complete Anti-
   Federalist, supra, at 61 (“What refuge shall we then have to shelter us from the iron




                                                  5
Case: 21-30028         Document: 00516334120              Page: 6       Date Filed: 05/26/2022




                                          No. 21-30028


           The Federalists recognized this criticism as one of the Anti-
   Federalists’ most trenchant. See The Federalist No. 83, at 495
   (Alexander Hamilton) (Clinton Rossiter ed., 1961) (“The objection to the
   plan of the convention, which has met with most success in this State, and
   perhaps in several of the other States, is that relative to the want of a
   constitutional provision for the trial by jury in civil cases.” (emphasis
   added)); Parsons v. Bedford, 28 U.S. (3 Pet.) 433, 446 (1830) (Story, J.) (“One
   of the strongest objections originally taken against the constitution of the
   United States, was the want of an express provision securing the right of trial
   by jury in civil cases.”). Still, Hamilton tried to defend the omission. He
   expressed doubts that there was an “inseparable connection between the
   existence of liberty and the trial by jury in civil cases” and downplayed how
   much the civil jury trial would be “a security against corruption.” The
   Federalist No. 83, supra, at 499–500. But his main defense for the
   omission was practical. Hamilton argued that it’d be too difficult to draft a
   provision that protected the civil jury right. This is because the States
   provided radically different rights, so it’d be dangerous to draft a provision
   that covered one. Instead, Hamilton thought it best for Congress to provide
   the right to a civil jury trial on a case-by-case basis. In Hamilton’s own words:
           From this sketch it appears that there is a material diversity, as
           well in the modification as in the extent of the institution of trial
           by jury in civil cases, in the several States; and from this fact
           these obvious reflections flow: first, that no general rule could
           have been fixed upon by the convention which would have


   hand of arbitrary power?—O! my fellow citizens, think of this while it is yet time, and never
   consent to part with the glorious privilege of trial by jury, but with your lives.”);
   Observations on the New Constitution and on the Federal and State Conventions by A
   Columbian Patriot, in 4 The Complete Anti-Federalist, supra, at 276–77
   (worrying that the unamended Constitution would lead to “[t]he abolition of trial by jury
   in civil causes”).




                                                6
Case: 21-30028      Document: 00516334120          Page: 7   Date Filed: 05/26/2022




                                    No. 21-30028


          corresponded with the circumstances of all the States; and
          secondly, that more or at least as much might have been
          hazarded by taking the system of any one State for a standard,
          as by omitting a provision altogether and leaving the matter, as
          has been done, to legislative regulation.
   Id. at 503.
          Hamilton lost, however. The American people recognized the power
   of the Anti-Federalists’ criticisms and ratified the Seventh Amendment in
   1791. That Amendment provides:
          In Suits at common law, where the value in controversy shall
          exceed twenty dollars, the right of trial by jury shall be
          preserved, and no fact tried by a jury, shall be otherwise re-
          examined in any Court of the United States, than according to
          the rules of the common law.
   U.S. Const. amend. VII.
                                         B.
          Next, precedent. The Supreme Court has long understood “Suits at
   common law” to refer “not merely [to] suits, which the common law
   recognized among its old and settled proceedings, but [to] suits in which legal
   rights were to be ascertained and determined, in contradistinction to those
   where equitable rights alone were recognized, and equitable remedies were
   administered.” Parsons, 28 U.S. at 447. So the Seventh Amendment “applies
   not only to common-law causes of action, but also to actions brought to
   enforce statutory rights that are analogous to common-law causes of action
   ordinarily decided in English law courts in the late 18th century, as opposed
   to those customarily heard by courts of equity or admiralty.” Feltner v.
   Columbia Pictures Television, Inc., 523 U.S. 340, 348 (1998) (quotation
   omitted).




                                         7
Case: 21-30028         Document: 00516334120              Page: 8       Date Filed: 05/26/2022




                                          No. 21-30028


           To determine whether a right of action requires a jury trial, we must
   consider two factors. “First, we compare the statutory action to 18th-century
   actions brought in the courts of England prior to the merger of the courts of
   law and equity. Second, we examine the remedy sought and determine
   whether it is legal or equitable in nature.” Tull v. United States, 481 U.S. 412,
   417–18 (1987) (citation omitted). The second factor is “more important.”
   Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 42 (1989).4
                                                C.
           Here, the Government brought two “alternative” claims. The first is
   a claim under 33 U.S.C. § 2702(a) (“Recoupment Claim”). The second is a
   claim under 33 U.S.C. §§ 2712(f ) and 2715 (“Subrogation Claim”). We
   address each claim in turn. We conclude (1) ERR has a Seventh Amendment
   right to a jury trial for the Recoupment Claim. And because of the overlap
   between the two claims, this conclusion suffices to reverse the district court.
   See, e.g., Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 508–10 (1959); Dairy
   Queen, Inc. v. Wood, 369 U.S. 469, 472–73 (1962); Ross v. Bernhard, 396 U.S.




           4
             The Supreme Court has also asked whether the particular “trial decision” must
   be decided by the jury to preserve the jury-trial right. See City of Monterey v. Del Monte
   Dunes at Monterey, Ltd., 526 U.S. 687, 708, 718–21 (1999); Markman v. Westview
   Instruments, Inc., 517 U.S. 370, 376 (1996) (“If the action in question belongs in the law
   category, we then ask whether the particular trial decision must fall to the jury in order to
   preserve the substance of the common-law right as it existed in 1791.”); see also Tex.
   Advanced Optoelectronic Sols., Inc. v. Renesas Elecs. Am., Inc., 895 F.3d 1304, 1319–20 (Fed.
   Cir. 2018) (noting that the Supreme Court has asked the Seventh Amendment question in
   “two ways,” one of which includes the trial-decision issue). The Court looks principally to
   history, but if history doesn’t provide a “clear answer,” it considers “precedent and
   functional considerations.” Monterey, 526 U.S. at 718; see also Markman, 517 U.S. at 384,
   388. Neither party addresses this issue. And for good reason: The Government doesn’t
   dispute that juries resolve complex issues like this all the time, including when the
   Government (or someone else) under the OPA brings an action for damages.




                                                8
Case: 21-30028      Document: 00516334120            Page: 9   Date Filed: 05/26/2022




                                      No. 21-30028


   531, 542–43 (1970). In any event, we conclude (2) ERR has a right to a jury
   trial for the Subrogation Claim.
                                           1.
          First, the Recoupment Claim. We begin with (a) the nature of the
   action. We then tackle (b) the type of remedy. We hold both factors support
   the conclusion that ERR has a right to a jury trial for the Recoupment Claim.
                                           a.
          The nature of the action supports a jury right. The Government’s
   action is, at its foundation, one for tort. And historically, tort claimants had
   two routes to sue a tortfeasor for monetary compensation. Both involved
   actions at law that were triable to juries.
          The first route allowed victims to bring “[c]ommon-law tort actions
   . . . under the writs of trespass and trespass on the case. Trespass remedied
   direct, forcible tortious injuries, while the later developed trespass on the
   case remedied indirect or consequential harms.” City of Monterey v. Del
   Monte Dunes at Monterey, Ltd., 526 U.S. 687, 729 (1999) (Scalia, J.,
   concurring in part) (citation omitted); see also Robert Brauneis, The First
   Constitutional Tort: The Remedial Revolution in Nineteenth-Century State Just
   Compensation Law, 52 Vand. L. Rev. 57, 70–72 (1999). The second route
   allowed victims “to waive the tort and proceed instead in quasi contract.”
   Monterey, 526 U.S. at 716–17 (plurality op.). When victims chose the latter
   route, they sought “through a writ of assumpsit . . . monetary restitution.”
   Tex. Advanced Optoelectronic Sols., Inc. v. Renesas Elecs. Am., Inc., 895 F.3d
   1304, 1323 (Fed. Cir. 2018) (collecting sources); see also Fed. Deposit Ins.
   Corp. v. Bank One, Waukesha, 881 F.2d 390, 393 (7th Cir. 1989) (“No one
   doubts—though many regret—that the common law allowed the victim of a
   tort to elect the quasi-contract claim with its longer period of limitations.”).




                                           9
Case: 21-30028     Document: 00516334120            Page: 10    Date Filed: 05/26/2022




                                     No. 21-30028


           The OPA mimics these common-law options. The statute first creates
   a legal duty and then provides a right of action to compensate the injured
   party for a breach of that duty. See Curtis v. Loether, 415 U.S. 189, 195 (1974)
   (“A damages action under the statute sounds basically in tort—the statute
   merely defines a new legal duty, and authorizes the courts to compensate a
   plaintiff for the injury caused by the defendant’s wrongful breach.”);
   Monterey, 526 U.S. at 727 (Scalia, J., concurring in part) (“Like other tort
   causes of action, [the applicable law] is designed to provide compensation for
   injuries arising from the violation of legal duties, and thereby, of course, to
   deter future violations.” (citation omitted)); see also id. at 709 (majority op.)
   (“[C]ommon-law tort actions provide redress for interference with protected
   personal or property interests.”). That’s just like torts. The OPA even
   provides the same two options as the common law to get money: (1) an action
   for damages (akin to a writ of trespass or trespass on the case) or (2) an action
   for monetary restitution (akin to writ of assumpsit/quasi-contract).
           Here, the Government chose the second route (quasi-contract). It
   performed the cleanup and then sought reimbursement from ERR. That is a
   quintessential quasi-contract action. Cf., e.g., Process Eng’rs & Const’rs, Inc.
   v. DiGregorio, Inc., 93 A.3d 1047, 1053–55 (R.I. 2014) (cited in 42 C.J.S.
   Implied Contracts § 17 n.1). And such quasi-contract actions sound in
   law, not equity. See Monterey, 526 U.S. at 717 (plurality op.) (“[Q]uasi
   contract was itself an action at law.”). So the first factor supports a right to a
   jury.
                                           b.
           The type of remedy is “more important.” Granfinanciera, 492 U.S. at
   42. And this more-important factor also supports a jury right. All agree that
   the reimbursement the Government seeks here is a form of restitution. So we
   start with (i) some background on restitution. We next explain why (ii) the




                                          10
Case: 21-30028      Document: 00516334120            Page: 11    Date Filed: 05/26/2022




                                      No. 21-30028


   remedy here is one at law. We last reject (iii) the Government’s remaining
   counterarguments.
                                           i.
          Background first. It’s well-established that restitution can sound in
   either law or equity. See Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S.
   204, 212 (2002) (“In the days of the divided bench, restitution was available
   in certain cases at law, and in certain others in equity.”). Restitution at law
   involved “cases in which the plaintiff could not assert title or right to
   possession of particular property, but in which nevertheless he might be able
   to show just grounds for recovering money to pay for some benefit the
   defendant had received from him.” Id. at 213 (quotation omitted). The
   plaintiff had a right of action to restitution at law “from the common-law writ
   of assumpsit.” Ibid. These claims were “considered legal because [the
   plaintiff] sought to obtain a judgment imposing a merely personal liability
   upon the defendant to pay a sum of money. Such claims were viewed
   essentially as actions at law for breach of contract (whether the contract was
   actual or implied).” Ibid. (quotation omitted).
          By contrast, restitution in equity ordinarily required identification of
   particular property or funds in the wrongdoer’s possession traceable to the
   victim. Ibid. “A court of equity could then order a defendant to transfer title
   (in the case of the constructive trust) or to give a security interest (in the case
   of the equitable lien) to a plaintiff who was, in the eyes of equity, the true
   owner.” Ibid. Simply put, for restitution in equity, the claim “generally must
   seek not to impose personal liability on the defendant, but to restore to the
   plaintiff particular funds or property in the defendant’s possession.” Id. at
   214.
          There is a “limited exception” for when restitution in equity doesn’t
   require identification of particular property in the defendant’s possession:




                                           11
Case: 21-30028        Document: 00516334120              Page: 12       Date Filed: 05/26/2022




                                          No. 21-30028


   “an accounting for profits.” Id. at 214 n.2. An “accounting for profits [is] a
   remedy closely resembling disgorgement.” Liu v. SEC, 140 S. Ct. 1936, 1940
   n.1 (2020); see also ibid. (calling accounting for profits a remedy “parallel[]”
   to disgorgement). Accounting for profits (and disgorgement) permit the
   award of the wrongdoer’s net profits caused by the wrongdoing to restore the
   victim to the status quo ante. See, e.g., id. at 1940, 1943.5
                                                ii.
           The removal costs are most analogous to restitution at law. The
   Government isn’t seeking particular property or funds in the defendant’s
   possession caused by the wrongdoing. Nor is the Government seeking ERR’s
   “net profits” caused by the oil spill. So the unjust-enrichment remedy here
   is akin to restitution at law.
           Moreover, the Government’s Recoupment Claim bears no
   resemblance to a tort action in equity. As the Supreme Court has explained,
   “a classic example” of relief given by a court of equity to remedy a tort was
   injunctive relief to abate a nuisance or to stop a trespass. Tull, 481 U.S. at
   423. To be sure, sometimes a court of equity awarded monetary relief—but
   only incident to an injunction. See id. at 424 (“A court in equity was
   empowered to provide monetary awards that were incidental to or
   intertwined with injunctive relief.”); see also Tex. Advanced, 895 F.3d at 1322


           5
               In certain circumstances, disgorgement (and an accounting for profits) may still
   be a legal remedy, such as when the defendant’s net profits are really used “as a ‘proxy’ for
   actual damages in the form of lost profits or a reasonable royalty.” Tex. Advanced, 895 F.3d
   at 1321 (emphasis added); see also id. at 1320 (“In some cases, a plaintiff seeking
   disgorgement as a remedy for trade secret misappropriation might prove that this measure
   of relief, though focused on the defendant’s gains, is good evidence of damages in the form
   of the plaintiff’s losses or of a reasonable royalty for use of the secret.”); TCL Commc’n
   Tech. Holdings Ltd. v. Telefonaktiebolaget LM Ericsson, 943 F.3d 1360, 1372–74 (Fed. Cir.
   2019) (concluding that a release payment was legal relief because it sought to estimate
   damages).




                                                12
Case: 21-30028       Document: 00516334120             Page: 13      Date Filed: 05/26/2022




                                        No. 21-30028


   & n.9. Here, the Government never sought any form of injunctive relief. So
   its monetary claims are not incident to anything; they are the core of the
   Government’s claims at law.
                                             iii.
           The Government doesn’t dispute that the relief here is most like
   restitution at law as described in Great-West Life. Instead, its main argument
   is that Great-West Life is inapposite because it wasn’t a Seventh Amendment
   case. That’s both true and irrelevant.
           In Great-West Life, Justice Scalia analyzed restitution’s historical
   development from the pre-Founding era to the merger of law and equity6—
   the exact same inquiry Supreme Court precedent requires for the Seventh
   Amendment. Justice Scalia even compared his analysis in Great-West Life to
   the one required by the Seventh Amendment. See 534 U.S. at 217 (“It is an
   inquiry, moreover, that we are accustomed to pursuing, and will always have
   to pursue, in other contexts,” including the Seventh Amendment’s right to
   a civil jury.); id. at 213 (“[W]hether [restitution] is legal or equitable depends
   on the basis for the plaintiff’s claim and the nature of the underlying remedies
   sought.” (quotation omitted)). Thus, neither the correctness nor the
   persuasiveness of Great-West Life’s description of restitution at law and in
   equity turns on the particular context in which Justice Scalia performed it.
   And in any event, the Supreme Court has directed us to follow its
   “transsubstantive guidance on broad and fundamental equitable principles.”
   Liu, 140 S. Ct. at 1944 (quotation omitted). So we’re obligated to follow
   Great-West Life.



           6
             Equity and law “merged” or “fused” in 1938. See, e.g., SCA Hygiene Prod.
   Aktiebolag v. First Quality Baby Prod., LLC, 137 S. Ct. 954, 966 (2017); see also Fed. R.
   Civ. P. 2 (“There is one form of action—the civil action.”).




                                              13
Case: 21-30028     Document: 00516334120            Page: 14   Date Filed: 05/26/2022




                                     No. 21-30028


          We therefore hold that the Recoupment Claim sounds in law and
   hence triggers ERR’s Seventh Amendment right to a jury.
                                           2.
          Next, the Subrogation Claim. This claim is intertwined with the
   Recoupment Claim, which requires a jury trial. In these circumstances, a jury
   trial is required on the overlapping issues to preserve the Seventh
   Amendment right. See, e.g., Beacon, 359 U.S. at 508–10; Dairy Queen, 369
   U.S. at 472–73; Ross, 396 U.S. at 537; Tull, 481 U.S. at 425 (“[I]f a legal claim
   is joined with an equitable claim, the right to jury trial on the legal claim,
   including all issues common to both claims, remains intact. The right cannot
   be abridged by characterizing the legal claim as incidental to the equitable
   relief sought.” (quotation omitted)).
          In any event, even if the claims were not intertwined, the
   Government’s Subrogation Claim still triggers ERR’s constitutional right to
   a jury trial. We first explain (a) that both the nature of the Government’s
   action and the type of remedy sound in law. We then reject (b) the
   Government’s counterarguments.
                                           a.
          We again start with the nature of the action and the type of remedy
   implicated by the Government’s Subrogation Claim. Subrogation involves
   switching one plaintiff for another. See US Airways, Inc. v. McCutchen, 569
   U.S. 88, 97 n.5 (2013) (“Subrogation simply means substitution of one
   person for another; that is, one person is allowed to stand in the shoes of
   another and assert that person’s rights against a third party.” (quotation
   omitted)). But it does not affect the underlying type of remedy; the new
   plaintiff gets the same remedy (legal or equitable) that the previous one
   could’ve gotten.




                                           14
Case: 21-30028     Document: 00516334120            Page: 15    Date Filed: 05/26/2022




                                     No. 21-30028


          Even though subrogation originated in courts of equity, the equitable
   fiction of substituting the plaintiff for the original rightholder does not,
   standing alone, make a subrogation action equitable in nature for purposes of
   the Seventh Amendment. See Dan B. Dobbs, Law of Remedies:
   Damages, Equity, Restitution 411 (3d ed. 2018) [hereinafter
   Dobbs] (“Subrogation can be compared to an assignment of the creditor’s
   rights to plaintiff, and sometimes subrogation is in fact referred to as an
   equitable assignment. The assignment, however, is made by the court, not by
   the parties.” (quotation omitted)). That’s because two Supreme Court
   decisions instruct that we should consider whether the underlying claim is
   legal or equitable.
          The first decision is Ross v. Bernhard, 396 U.S. 531 (1970). There,
   stockholders brought a derivative suit in federal court against the directors of
   their closed-end investment company and the corporation’s brokers. Id. at
   531–32. The “derivative suit ha[d] dual aspects”: (1) “the stockholder’s
   right to sue on behalf of the corporation, historically an equitable matter”;
   and (2) “the claim of the corporation against directors or third parties on
   which, if the corporation had sued and the claim presented legal issues, the
   company could demand a jury trial.” Id. at 538.
          The Supreme Court concluded that the threshold equitable fiction did
   not foreclose a Seventh Amendment right to a jury trial. As the Court
   explained: “If [the action] presents a legal issue, one entitling the corporation
   to a jury trial under the Seventh Amendment, the right to a jury is not
   forfeited merely because the stockholder’s right to sue must first be
   adjudicated as an equitable issue triable to the court.” Id. at 539. That is, “the
   right to a jury should not turn on how the parties happen to be brought into
   court.” Id. at 542 n.15. This principle was a natural consequence of the
   merger of law and equity because “[p]urely procedural impediments to the




                                           15
Case: 21-30028     Document: 00516334120            Page: 16    Date Filed: 05/26/2022




                                     No. 21-30028


   presentation of any issue by any party, based on the difference between law
   and equity, were destroyed.” Id. at 539–40.
          Or consider Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry,
   494 U.S. 558 (1990). There, an employee sued his union for backpay on the
   ground that the union breached its duty of fair representation. Id. at 561. To
   win, the employee had to prove two things: (1) his employer “breach[ed] the
   collective-bargaining agreement” and (2) the union breached its duty of fair
   representation. See id. at 569. The Court explained that the collective-
   bargaining-agreement issue was analogous to a breach-of-contract claim
   (legal) and the fair-representation issue was analogous to a trust action
   (equitable). See id. at 565–70.
          Still, the Supreme Court held there was a right to a jury. As to the
   nature-of-the-action factor, the Court concluded that it was “in equipoise”
   because the action “encompasse[d] both equitable and legal issues.” Id. at
   570. As to the nature-of-the-remedy factor, the Court concluded that “the
   remedy of backpay sought in this duty of fair representation action is legal in
   nature.” Id. at 573. With one factor neutral and one supporting a jury right,
   the Court held that the employees were “entitled to a jury trial on all issues
   presented in their suit.” Ibid.
          So too here. Subrogation is merely a procedural fiction created by
   courts of equity to allow suits involving underlying legal issues and legal relief
   to proceed. See US Airways, 569 U.S. at 97 n.5. The underlying claim here—
   i.e., the “heart of the action,” Ross, 396 U.S. at 539—is one that would have
   been brought in courts at law. It’s either a claim identical to the Recoupment
   Claim or an ordinary breach-of-contract claim seeking monetary damages for
   the costs of cleaning up the spill. See supra, at 9–14 (explaining that the
   Recoupment Claim sounds at law); see also AcryliCon USA, LLC v. Silikal
   GmbH, 985 F.3d 1350, 1374 (11th Cir. 2021) (“The Seventh Amendment




                                          16
Case: 21-30028       Document: 00516334120             Page: 17      Date Filed: 05/26/2022




                                        No. 21-30028


   applies here because breach of contract is a traditional action at law, and a
   money judgment, even if based on restitution, is generally a legal remedy.”);
   Bowen v. Massachusetts, 487 U.S. 879, 917 (1988) (Scalia, J., dissenting).
   Given Ross and Chauffeurs, the nature of the action favors a right to a jury.
   And for the same reasons as the Recoupment Claim, the type of remedy does
   too.
                                             b.
           The Government’s principal response is to compare its OPA claims
   to analogous actions under the Comprehensive Environmental Response,
   Compensation, and Liability Act (“CERCLA”). And the Government
   places great weight on authority outside this circuit interpreting CERCLA,
   which it contends should be extended to the OPA.
           The Government mainly relies on Hatco Corp. v. W.R. Grace & Co.
   Connecticut, 59 F.3d 400 (3d Cir. 1995). The court’s analysis in that case,
   however, hinged on the premise that restitution always sounds in equity. See
   id. at 412. Whatever the truth of that premise in 1995, it has been squarely
   foreclosed by subsequent Supreme Court precedent. See Great-W. Life, 534
   U.S. at 212 (“However, not all relief falling under the rubric of restitution is
   available in equity. In the days of the divided bench, restitution was available
   in certain cases at law, and in certain others in equity.”); see also id. at 215
   (explaining “the well-settled principle that restitution is not an exclusively
   equitable remedy” (quotation omitted)). And as to CERCLA’s analogue to
   the OPA claim for subrogation,7 the Hatco court said nothing about Ross and
   Chauffeurs. Hatco is thus unpersuasive, and we decline to extend it.




           7
             Contribution and subrogation are of a piece. See Dobbs, supra, at 414–15 (“The
   close relationship [between contribution and] subrogation can be seen in such a case




                                             17
Case: 21-30028       Document: 00516334120                Page: 18    Date Filed: 05/26/2022




                                           No. 21-30028


                                       *        *         *
           We hold that the Seventh Amendment guarantees ERR’s right to a
   jury trial of the Government’s OPA claims. For the foregoing reasons, we
   REVERSE in part, VACATE in part, and REMAND for a jury trial.




   because it would be equally possible to reason that A, having paid the debt that B owes in
   equity and good conscience, is subrogated to the creditor’s claim against B.”).




                                                18